Citation Nr: 1228565	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  06-17 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an eye disorder, to include conjunctivitis and blepharitis, and to include secondary to allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to June 1979, from June to September 1989, from August 1997 to May 1998, and from April 2003 to September 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

When this case was previously before the Board in February 2010, the Board remanded a claim of entitlement to an increased rating for lumbar disability for issuance of a Statement of the Case.  That document was issued in November 2010, and in January 2011 correspondence, the Veteran indicated that she did not intend to file a claim for increased rating.  As such, this matter is not before the Board.

The Board also remanded the issues of entitlement to service connection for heart, bilateral foot, and nasal disorders.  In a November 2011 rating decision, the RO granted entitlement to service connection for mild left ventricular hypertrophy, residuals of right foot hammer toe surgery, residuals of a modified Mcbride bunionectomy, residuals of an arthroplasty of the proximal interphalangeal joint left second digit, placement of interflex implants of the proximal interphalangeal joints of the third and fourth joints, and hammer toe deformity of the left foot; and for allergic rhinitis.  This represents a full grant of these issues previously on appeal.  Thus, the only remaining claim is the claim for entitlement to service connection for eye disorder, as listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board's review of the claims file reveals that further RO action on the remaining claim on appeal is warranted.

In February 2010, the Board remanded the Veteran's claim for service connection for examination and opinion as to the etiology of the claimed eye disorder.  The examiner was to provide an opinion as to whether the Veteran had a current eye disorder, to include conjunctivitis and blepharitis, that was at least as likely as not due to service.  

The record reflects that the Veteran was afforded a VA examination in July 2010.  The examiner diagnosed bilateral dry eyes with no evidence of conjunctivitis.  He noted that the last time the appellant had conjunctivitis was in October 2008.  The examiner found no evidence of blepharitis.  After reviewing the Veteran's claims file, the examiner indicated that while there were a few times where she had conjunctivitis and sinusitis, there was little evidence that there was a specific allergen that was or is responsible for her conjunctivitis.  The examiner further found that the Veteran's main eye problems were due to a dry eye syndrome.  The examiner noted that the appellant had complained of worsening dry eyes since undergoing Lasik surgery in 2005.  The examiner indicated that it was known that refractive eye surgery may lead to worsening of dry eyes.  Unfortunately, the examiner did not specifically address whether it is at least as likely as not that the Veteran's current eye disorder is related to service.  

Moreover, while conjunctivitis and blepharitis were not found on examination, the examiner did not offer an opinion as to whether these previously-diagnosed disorders are related to service.  Notwithstanding the fact that neither disorder was diagnosed in July 2010 the requirement for a "current disability" is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim. McLain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In addition, since the Board's previous February 2010 remand, the RO granted entitlement to service connection for allergic rhinitis.  The Veteran has specifically argued that allergic rhinitis and her eye disorder(s) are related, and that she frequently suffers from flare-ups of eye problems when she has a flare up of her allergic rhinitis.  Alas, the examiner did not address whether the Veteran's claimed eye disorder(s) is/are secondary to her service-connected allergic rhinitis. 

Given that the July 2010 opinion was not fully responsive to the remand request and the Board finds that an addendum and/or additional opinion are needed. Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand). 

Accordingly, the case is REMANDED for the following action: 

1. The RO should contact the Veteran and request that she identify any health care provider who has treated any eye disorder since she filed her claim for disability benefits based on an eye disorder.  Thereafter, the RO must take appropriate action to secure any identified records which have yet to be added to the claims folder.  If the RO cannot locate any records that have not been previously added to the claims file it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The July 2010 VA eye examination should be returned for additional review and addendum.  If the July 2010 examiner is unable to provide the requested information, the claims file should be sent to another VA examiner who can provide the information requested.  If additional examination is required, it should be scheduled.   The claims folder, a copy of this Remand, and access to Virtual VA is to be made available for the examiner to review.  The examiner must identify the date range of any records reviewed on Virtual VA.  

The physician must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current eye disorder-to specifically include previously diagnosed conjunctivitis and blepharitis, even if not found on examination-is etiologically related to the Veteran's period of active service.  If not the examiner must opine whether it is at least as likely as not that any such disorder is caused or aggravated by allergic rhinitis.  A complete written rationale must be provided for any opinion offered.

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The Veteran is to be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).  

5.  After undertaking any development deemed essential in addition to that specified above, readjudicate the claim of entitlement to service connection for eye disorder, to include secondary to allergic rhinitis.  If the claim remains denied, an appropriate supplemental statement of the case should be provided to the Veteran and her representative.  The parties must be given an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


